          Case 1:19-mc-00503-RA Document 1 Filed 10/31/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 IN RE APPLICATION OF SHERVIN                     Case No. _____________.
 PISHEVAR FOR AN ORDER TO TAKE
 DISCOVERY FOR USE IN FOREIGN
 PROCEEDINGS PURSUANT TO 28
 U.S.C. § 1782



 APPLICATION AND PETITION FOR AN ORDER TO CONDUCT DISCOVERY FOR
       USE IN FOREIGN PROCEEDINGS PURSUANT TO 28 U.S.C. § 1782

       Petitioner Shervin Pishevar (“Petitioner”), pursuant to 28 U.S.C. § 1782 and Federal Rules

of Civil Procedure 26, 30, 34, and 45, respectfully applies to this Court for an order in the form

attached as Exhibit 1 to the Declaration of Lucas Bento dated October 31, 2019 (the “Bento

Declaration”) authorizing Petitioner to take expedited discovery for use in contemplated criminal

and civil proceedings in the United Kingdom in the form of the subpoenas attached as Exhibit 2 to

the Bento Declaration.     In support of his application and petition, Petitioner submits a

Memorandum of Law and attaches the Declaration of Lord Macdonald of River Glaven Kt QC

dated October 31, 2019, the Declaration of Charlotte Watson dated October 31, 2019, and the

Bento Declaration.
        Case 1:19-mc-00503-RA Document 1 Filed 10/31/19 Page 2 of 2



Dated: October 31, 2019            Respectfully submitted,

                                   /s/ Lucas V.M. Bento

                                   Lucas V.M. Bento
                                   Alexander Wentworth-Ping
                                   QUINN EMANUEL URQUHART &
                                   SULLIVAN, LLP
                                   51 Madison Avenue, Floor 22
                                   New York, NY 10010
                                   Telephone: (212) 849-7000
                                   Facsimile: (212) 849-7100
                                   lucasbento@quinnemanuel.com
                                   alexwentworthping@quinnemanuel.com

                                   Attorneys for Petitioner
